Bell, Justice.
The plaintiff filed a petition to enjoin the defendant from exercising a power of sale as to land which the plaintiff had conveyed to the defendant to secure a debt represented by promissory notes. The defendant demurred to the petition, and filed an answer in the nature of a cross-action, praying for a general judgment on the notes and for a judgment establishing a special lien on the land. The court sustained the demurrer and dismissed the action, and, after introduction of evidence, directed a verdict in favor of the defendant on its cross-action. The plaintiff filed ai motion for a new trial which the court overruled, and the plaintiff excepted to that ruling, but did not except to the order dismissing his petition. Since no exception was taken to the dismissal of the action, and since the cross-action involved legal relief only, the ease as presented to this court is not an “equity case,’ within the provision of the constitution defining the jurisdiction of the Supreme Court; and the case not being one which otherwise comes within the jurisdiction of this court, it is transferred to the Court of Appeals.
Code, § 2-3005; McCall v. Herring, 116 Ga. 235 (2) (42 S. E. 468); Burgess v. Ohio National Life Ins. Co., 177 Ga. 48, 51 (169 S. E. 364) ; Mills Lumber Co. v. Milam, 184 Ga. 455 (192 S. E. 35) ; Fuller v. Calhoun National Bank, 186 Ga. 770 (199 S. E. 116).

Transferred to the Court of Appeals.


All the Jrislices concur, except Russell, C. J., absent because of illness.